Citation Nr: 1400448	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for a lesion of the left ear.

2.  Entitlement to a rating in excess of 30 percent for sinusitis and rhinitis.

3.  Entitlement to service connection for a right ear lesion, claimed as actinic and seborrheic keratoses of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 1995. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from January 2006 (lesion left ear, lesion right ear) and August 2006 (sinusitis) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge in August 2010 regarding his sinusitis claim.  A transcript of the hearing is of record.  This case was initially before the Board in November 2010 when his claims for an increased rating for a left ear lesion and service connection for a right ear lesion were remanded for outstanding records and VA examinations.  The case returned to the Board in March 2011 when the Veteran's increased rating claim for sinusitis was remanded to obtain outstanding treatment records and a current VA examination.  The appeal is once again before the Board. 

Recently, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were notices of disagreement.  Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.

With respect to his claim for an increased rating for sinusitis, the Veteran initially filed a claim for service connection which was granted in a May 1997 rating decision.  The Veteran did not appeal that decision and it became final.  The Veteran subsequently filed a claim for an increased rating in August 2001.  He was granted an increased rating of 10 percent in an August 2002 rating decision.  The Veteran did not appeal that decision, nor did he submit evidence within one year of the rating decision demonstrating an increased rating was warranted.  As such, the August 2002 rating decision became final.  

The Veteran subsequently filed another claim for increase in September 2005.  His increased rating claim was denied in a January 2006 rating decision.  His claim was again readjudicated in an August 2006 rating decision.  A July 2007 private treatment record, dated and submitted within one year of the August 2006 rating decision, was subsequently associated with the claims file which reflects an increased rating for his sinusitis.  The Board finds this medical record is "new" and "material" to his claim filed in September 2005.  38 C.F.R. § 3.156(b) (2013).

This evidence is thus considered to have been filed in connection with the 2005 claim.  It is reasonable to conclude that the pending claim would have then remained open until the RO readjudicated the issue in December 2007.  He had one year from the readjudication to submit a notice of disagreement.  As such, his July 2008 notice of disagreement is timely, and the rating decision on appeal, with respect to his sinusitis, is the one dated in August 2006.  See Buie.  

The issue of entitlement to a compensable rating for a lesion of the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Symptoms of sinusitis have more nearly approximated near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.
2.  The Veteran's right ear lesion is the result of in-service exposure to the sun.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for sinusitis and rhinitis have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6510 (2013).

2.  A right ear lesion was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to his increased rating claim for sinusitis, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, in June 2006 the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

As a matter of law, the provision of adequate notice prior to a readjudication cures any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  After the Veteran was provided the June 2006 notice, the matter was readjudicated in an August 2006 rating decision.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  

VA also has a duty to assist a veteran in the development of the claim.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements in support of his appeal and private treatment records.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  No other outstanding evidence has been identified that has not been obtained.

Next, VA examinations and opinions were obtained in November 2005, July 2006, October 2007, May 2011, and October 2013 with respect to the increased rating claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to rate his disability under the applicable rating criteria.  

The Veteran's most recent examination is now over a few months old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's sinusitis and rhinitis since the October 2013 VA examination.  The Veteran does not contend otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

The Veteran was also provided an opportunity to set forth his contentions during the August 2010 hearing before the undersigned Veteran's Law Judge (VLJ) with respect to his sinusitis and rhinitis increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the August 2010 BVA hearing, the VLJ enumerated the issue on appeal.  Information was also solicited regarding the severity of his sinusitis and rhinitis claim, and information as to why the Veteran believes he is entitled to an increased rating.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to his service connection claim for a right ear lesion, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Increased Rating

The Veteran contends that his service-connected sinusitis and rhinitis is more severe than as currently contemplated by its 30 percent rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, with Diagnostic Code 6510 applicable to chronic pansinusitis sinusitis.  All types of sinusitis are rated under the general rating formula for sinusitis.  38 C.F.R. § 4.97.

Under the general rating formula, a 30 percent rating is warranted where the Veteran suffers three or more incapacitating episodes of sinusitis per year, requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes of sinusitis per year, characterized by headaches, pain, and purulent discharge or crusting.  Id., Diagnostic Code 6510.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

Here, a 50 percent rating is warranted because the Veteran has had at least five surgeries to treat his sinusitis and additionally has near constant sinusitis characterized by headaches, sinus pain, sinus tenderness, and crusting.  Specifically, in a July 2007 letter from the Veteran's private treating doctor he noted that the Veteran had undergone endoscopic sinus surgery, which included intranasal ethmoidectomy and nasal antral windows and frontal sinus exploration.  He noted that since that time the Veteran has had intermittent green phlegm, headaches, pain and tenderness in the sinuses as well as crusting.  Although, the private treating physician noted that these were "intermittent," various VA treatment records during the period on appeal reflect a diagnosis of "chronic" sinusitis.  See VBMS claims file.  In addition, the Veteran testified at his August 2010 BVA hearing that he suffers from discharge on a regular basis and headaches associated with his sinusitis on a weekly basis.  He additionally testified that he suffers from pain and tenderness on a constant basis.  See BVA Hearing Transcript (T.) 5-6.  

The Board finds that the frequency of the Veteran's chronic sinusitis episodes more nearly approximates the 'near constant sinusitis' criterion warranting a 50 percent rating than that of the 30 percent rating criterion of 'more than six non-incapacitating episodes per year of sinusitis.'  Accordingly, the preponderance of the evidence reflects that a rating of 50 percent is warranted for the Veteran's service-connected sinusitis and rhinitis, which is the maximum schedular rating for sinusitis.

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.21(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 11 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id., at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes are contemplated by the criteria found at 38 C.F.R. § 4.79, as Diagnostic Code 6510 considers the Veteran's specific symptoms of constant sinusitis characterized by headaches, pain, and tenderness of the sinus, and crusting after repeated surgeries.  Therefore, the first prong of the Thun test is not satisfied.  Thus, referral for extraschedular consideration is not warranted.

Staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), were considered; however, the Veteran's symptoms have remained constant throughout the course of the period on appeal.  As such, staged ratings are not warranted.

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering in-service incurrence, the Board has considered that the service treatment records do not confirm that the Veteran suffered from a right ear lesion.  Post-service records first reflect treatment associated actinic keratoses of the right ear in June 2005.  The Board notes that at his December 2010 VA examination it was noted that his actinic keratoses had resolved. Nevertheless, the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The Veteran essentially asserts that his right ear skin disorder is the direct result of spending countless hours exposed to the sun during training operations as a Navy SEAL.  See September 2006 statement.  A review of the Veteran's DD 214 reflects that the Veteran served as a Seal and completed numerous training exercises in that capacity.  The Board finds that it would have been consistent with the circumstances of his service for him to have to been exposed to the outdoor elements.  See 38 U.S.C.A. § 1154.  As such, the Board finds that it is reasonable to assume that the Veteran was exposed to the sun while performing his duties during his active duty service, and that he would have been susceptible to sun burn.

Although there is an over 10-year gap between discharge and when the available post-service records first reflect complaints by the Veteran of skin related right ear symptomatology, the weight of the competent evidence of record shows that his currently-diagnosed actinic keratoses of the right ear were incurred in active service.

The Board notes that a VA examiner has proffered an opinion as to the etiology of the Veteran's right ear lesion.  She opined that she could not opine without resorting to mere speculation as to whether his right ear actinic keratoses are related to his military service.  She noted that there is some evidence in the medical literature that overexposure to sunlight in childhood is the greatest risk factor for later development of sun damaged skin to include the development of actinic keratoses and skin cancer.  The VA examiner noted that the Veteran had been exposed to ultraviolet rays of the sun since childhood, so it is impossible to state which of these exposures has led to the development of actinic keratoses of his right ear without resort to mere speculation.  

Although the VA examiner provides an essentially negative finding, the Board finds that her opinion, when read in a light most favorable to the Veteran, reflects that his current right ear lesion was caused in some part or to some degree by his in-service sun exposure.  As noted above, pursuant to this decision the Board is making a credibility determination to concede the Veteran's in-service sun exposure.

In giving due consideration to the places, types, and circumstances of his service, in conjunction with a favorable reading of the December 2010 VA opinion, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for a right ear lesion. 


ORDER

A 50 percent rating for sinusitis and rhinitis is granted.

Service connection for a right ear lesion is granted. 


REMAND

As noted above the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds that additional development is necessary to satisfy VA's obligations under VCAA.

The Veteran was last afforded a VA skin examination in December 2010.  A review of records in the Veteran's claims file and Veterans Benefits Management System file suggests that there has been an increase in symptomatology of the Veteran's lesion of the left ear, since the December 2010 VA examination.  Therefore, the Board finds that the Veteran should be afforded new VA skin examination in order to determine the current severity of his service-connected lesion of the left ear.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA skin examination to determine the current severity of his service-connected lesion of the left ear.  

The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history and such should be recorded. 

The examiner should:

a.  Describe the size of the Veteran's service-connected lesion of the left ear, in inches or centimeters;

b.  Indicate whether his service-connected lesion of the left ear causes any functional loss, and if so, indicate the extent of the limitation of function expressed in terms of degree of loss of use, limitation of range of motion, ankylosis, etc.;

c.  Indicate whether his service-connected lesion of the left ear, is unstable or painful.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


